Vanguard Intermediate-Term Government Bond Index Fund Summary Prospectus December 29, 2011 Signal ® Shares for Participants Vanguard Intermediate-Term Government Bond Index Fund Signal Shares (VSIGX) The Fund’s statutory Prospectus and Statement of Additional Information dated December 29, 2011, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You can find the Fund’s Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also get this information at no cost by calling 800-523-1188 or by sending an e-mail request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to track the performance of a market-weighted government bond index with an intermediate-term dollar-weighted average maturity. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Signal Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.10% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.13% Example The following example is intended to help you compare the cost of investing in the Fund’s Signal Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Fund’s shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $13 $42 $73 $166 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 41%. Primary Investment Strategies The Fund employs a “passive management”—or indexing—investment approach designed to track the performance of the Barclays Capital U.S. 3–10 Year Government Float Adjusted Index. This Index includes fixed income securities issued by the U.S. Treasury (not including inflation-protected bonds) and U.S. government agencies and instrumentalities, as well as corporate or dollar-denominated foreign debt guaranteed by the U.S. government, with maturities between 3 and 10 years. The Fund invests by sampling the Index, meaning that it holds a range of securities that, in the aggregate, approximates the full Index in terms of key risk factors and other characteristics. All of the Fund’s investments will be selected through the sampling process, and at least 80% of the Fund’s assets will be invested in bonds included in the Index. The Fund maintains a dollar-weighted average maturity consistent with that of the Index, which, as of August 31, 2011, was 5.7 years. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Fund’s share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Fund’s performance could be hurt by: • Income risk , which is the chance that the Fund’s income will decline because of falling interest rates. Income risk is generally moderate for intermediate-term bond funds, so investors should expect the Fund’s monthly income to fluctuate accordingly. • Interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be moderate for the Fund because it invests primarily in short- and intermediate-term bonds, whose prices are less sensitive to interest rate changes than are the prices of long-term bonds. • Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuer’s ability to make such payments will cause the price of that bond to decline. Credit risk should be very low for the Fund, because it invests only in bonds issued by the U.S. Treasury or U.S. government agencies and instrumentalities. 2 • Index sampling risk, which is the chance that the securities selected for the Fund, in the aggregate, will not provide investment performance matching that of the Fund’s target index. Index sampling risk for the Fund should be low. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. Because there is no calendar-year performance information for the Fund’s Signal Shares, the information presented in the bar chart and table reflects the performance of the ETF Shares of Vanguard Intermediate-Term Government Bond Index Fund. (ETF Shares are offered through a separate prospectus.) Performance based on net asset value for the Signal Shares would be substantially similar because both share classes constitute an investment in the same portfolio of securities; their returns generally should differ only to the extent that the expenses of the two classes differ. The bar chart shows the performance of the Fund’s ETF Shares (based on NAV) in their first full calendar year. The table shows how the average annual total returns of the ETF Shares compare with those of the Fund’s target index, which has investment characteristics similar to those of the Fund. Keep in mind that the Fund’s past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns — Vanguard Intermediate-Term Government Bond Index Fund ETF Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2011, was 8.68%. During the periods shown in the bar chart, the highest return for a calendar quarter was 5.04% (quarter ended June 30, 2010), and the lowest return for a quarter was –2.72% (quarter ended December 31, 2010). 3 Average Annual Total Returns for Periods Ended December 31, 2010 Since Inception (Nov. 19, 1 Year 2009) Vanguard Intermediate-Term Government Bond Index Fund ETF Shares 6.94% 4.51% Barclays Capital U.S. 3-10 Year Government Float Adjusted Index (reflects no deduction for fees or expenses) 7.21% 4.64% Investment Advisor The Vanguard Group, Inc. Portfolio Manager Gregory Davis, CFA, Principal of Vanguard and head of Vanguard’s Bond Index Group. He has managed the Fund since its inception in 2009. Tax Information The Fund’s distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plan’s Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 4 This page intentionally left blank. This page intentionally left blank. Vanguard Intermediate-Term Government Bond Index Fund Signal Shares—Fund Number 1943 CFA ® is a trademark owned by CFA Institute. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 1943 122011
